UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6463


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CATHY DIANE FERGUSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:09-cr-00890-TMC-1; 7:13-cv-00252-TMC)


Submitted:   July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cathy Diane Ferguson, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cathy    Diane         Ferguson       seeks    to    appeal     the    district

court’s    order    dismissing          her   28    U.S.C.A.       § 2255    (West      Supp.

2013) motion as successive.                The order is not appealable unless

a    circuit     justice           or     judge      issues        a    certificate       of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies         this        standard        by      demonstrating         that

reasonable      jurists       would       find      that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief      on     procedural           grounds,       the     prisoner       must

demonstrate     both    that        the    dispositive          procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Ferguson has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral    argument       because       the    facts     and   legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3